                                                                              filed
                                                                          IN CLERK'S OFFICE
                                                                     U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
                                                                      ^ FEB 26 2020 ★
EASTERN DISTRICT OF NEW YORK
                                                   X                   long island office
DANIELLE DAVIDSON,SUSAN CHODKOWSKI,
GARY VOLPE, MATTHEW SARTER, WENDY
NEAL,DEBORAH PEDENZIN,ROSANNA                                     MEMORANDUM &
LAURO,and all others similarly situated,                          ORDER
                                                                  CV 18-1182(ORB)
                             Plaintiffs,
       V.



COUNTY OF NASSAU,

                              Defendant.
                                                   X
GARY R.BROWN,United States District Judge:

       Before the Court is a motion for judgment on the pleadings and for leave to amend the

amended answer by defendant County of Nassau ("defendant" or "County"). Docket Entry

("DE")88. For the reasons set forth herein, the motion for Judgment on the pleadings is

GRANTED to the extent set forth herein, and plaintiffs and defendant are given leave to replead.



                              PROCEDURAL BACKGROUND


       Plaintiffs Danielle Davidson, Susan Chodkowski, Gary Volpe, Matthew Sarter, Wendy

Neal, Deborah Pedenzin, and Rosanna Lauro (collectively "plaintiffs") commenced this putative

collective and class action by filing a verified complaint on February 23,2018. Compl., DE 1.

The case was originally assigned to the Honorable Arthur D. Spatt. Defendant filed an answer

on May 1, 2018, and an amended answer on May 18, 2018. DE 11, 18. On July 20,2018,

defendant moved to consolidate this case with Chodkowski v. County ofNassau^ No. 16-CV-

5770, which case was assigned to the Honorable Sandra J. Feuerstein. DE 17. On September

18,2018, Judge Spatt reassigned the case to Judge Feuerstein, but denied without prejudice the
 motion to consolidate this case with Chodkowski v. County ofNassau. Electronic Order dated

 Sept. 18, 2018.

        Plaintiffs moved to conditionally certify a collective action on November 8, 2018, and

 moved to certify a class action on December 3, 2018. DE 34,41. On February 11,2019,the

 case was transferred to the undersigned as U.S. Magistrate Judge upon the parties' consent to

 U.S. Magistrate Judge jurisdiction. DE 45.

        On June 6, 2019,the Court conditionally certified a collective action. Minute Order

dated June 6, 2019; DE 80. On July 9,2019, the motion to certify a class action was deemed

 withdrawn without prejudice to renewal at a later date. Electronic Order dated July 9,2019.

 Several parties consented to Joining the collective action. See DE 57-59,62-68, 70-72,73-79.

On December 12, 2019, defendant filed the instant motion. DE 88.




                                  FACTUAL BACKGROUND


        Plaintiffs assert violations ofthe federal Equal Pay Act,29 U.S.C. § 206(d)(1), and the

New York State Equal Pay Act, New York Labor Law("NYLL")§ 194, based upon allegations

that the predominantly female Police Communication Operators and Police Communication

Operator Supervisors (collectively "PCOs")receive substantially less compensation than the

predominantly male Fire Communication Technicians and Fire Communication Technician

Supervisors (collectively "FCTs") within the County's Police Department. Compl.         2,69-79.'

        Plaintiffs are current and former PCOs within the County's Police Department Compl.f

2,29. The duties ofPCOs include "receiving telephone calls placed on the County's 911




'Several of the plaintiffs' names appear to be male names, but this issue is not raised by any of
the parties.
                                                2
emergency system, deciding the appropriate response to each ofthe calls, and if necessary,

dispatching the appropriate aid depending upon the gravity ofthe emergency situation." Id. at ^

29. Plaintiff alleges that "presently approximately 200[PCOs]employed by the County, over

90% of whom,are female." Id. at ^130.

       As to FCTs, plaintiffs allege that FCTs are "employed within the same facility and

perform virtually identical duties for the County" as PCOs. Id. at     2,40. Plaintiffs also allege

that the "overwhelming majority" of the FCTs are male. Id. at ^ 41.



                                      LEGAL STANDARD


       Under the Federal Rule of Civil Procedure 12(c), "[ajfterthe pleadings are closed—but

early enough not to delay trial—a party may move for judgment on the pleadings." Fed. R. Civ.

P. 12(c). Courts review Rule 12(c) motions under the same standard as a Rule 12(b)(6) motion

to dismiss. Johnson v. Rowley, 569 F.3d 40, 43(2d Cir. 2009); Arciello v. Cty. ofNassau, No.

16-CV-3974(ADS)(SIL), 2019 WL 4575145, at *7(E.D.N.Y. Sept. 20,2019). Thus,the Court

will "accept all factual allegations in the complaint as true and draw all reasonable inferences in

[plaintiffs'] favor." Johnson, 569 F.3d at 43 (citation omitted).

       In the context of a discrimination complaint, the Second Circuit has held that "while a

discrimination complaint need not allege facts establishing each element of a prima facie case of

discrimination to survive a motion to dismiss,... it must at a minimum assert nonconclusory

factual matter sufficient to "'nudge[][its] claims'...'across the line from conceivable to

plausible'" to proceed...." E.E.O.C. v. Port Auth. ofN.Y. & N.J., 768 F.3d 247(2d Cir. 2014)

{(\m\\r\gAshcroft v. Iqbal, 556 U.S. 662,680(2009); citing Bell All. Corp. v. Twombly,550 U.S.

544, 570(2007);Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510(2002)). Furthermore, the
complaint"must contain sufficient factual matter, accepted as true, to 'state a claim to relief that

is plausible on its face.'" Kairam v. West Side GI, LLC, No. 19-447-CV, 2019 WL 6691512, at

*1 (2d Cir. Dec. 9,2019)(quoting Iqbal, 556 U.S. at 678). "A claim is plausible on its face

'when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id. (citing Iqbal, 556 U.S. at 678).



                                           DISCUSSION


    I. Federal Equal Pay Act

       Defendant argues that because "the Complaint only alleges in conclusory fashion that

PCOs and FCTs perform 'virtually identical' duties, without stating the FCTs' duties at all,"

plaintiffs have failed to plead that PCOs and FCTs perform "equal work on jobs requiring equal

skill, effort, and responsibility" under the federal Equal Pay Act. Def.'s Br. 13, DE 88-1; Def.'s

Reply Br. 7, DE 90. Plaintiffs allege that the allegation that PCOs and FCTs perform "virtually

identical duties" is "a descriptor for the requisite Job duties," and "more than sufficiently

establishes a plausible claim for relief." Pis.' Br. 12-13, DE 89.

       "[T]o prove a violation of the [federal Equal Pay Act], a plaintiff must demonstrate that

'[(1)] the employer pays different wages to employees of the opposite sex;[(2)] the employees

perform equal work on Jobs requiring equal skill, effort, and responsibility; and [(3)] the Jobs are

performed under similar working conditions.'" PortAuth. ofN.Y. & N.J., 768 F.3d at 254-55

(citations omitted); see also Kairam, 2019 WL 6691512, at *1. As to the second prong, a

"plausible [federal Equal Pay Act] claim must include 'sufficient factual matter, accepted as true'

to permit the reasonable inference' that the relevant employees'Job content was 'substantially

equal.'" PortAuth. ofN.Y. & N.J., 768 F.3d at 256;see also Kairam,2019 WL 6691512, at *1.
         In Equal Employment Opportunity Commission v. Port Authority ofNew York and New

Jersey, the EEOC asserted that the Port Authority of New York and New Jersey "paid its female

nonsupervisory attorneys at a lesser rate than their male counterparts for 'equal work,' in

violation ofthe Equal Pay Act of 1963("EPA"),29 U.S.C. § 206(d)." 768 F.3d at 248-49. The

Second Circuit held the complaint cannot survive a motion to dismiss where it "stat[ed] nothing

about the actual content of the work done by the dozens of attorneys either within or across

practice areas at the Port Authority," but instead "alleged, in conclusory fashion that,'all ofthe

non-supervisory attorney jobs in [the Port Authority's] law department are substantially

equivalent and require the same, skill, effort, and responsibility." Id. at 25\\see also id. at 256-

57.


          Here, as in Port Authority, plaintiffs fail to allege "'sufficient factual matter, accepted as

true' to permit the reasonable inference' that the relevant employees'Job content was

'substantially equal.'" PortAuth. ofNY. & N.J., 768 F.3d at 256. Rather, the complaint merely

alleges that male FCTs are "employed within the same facility and perform virtually identical

duties for the County" as PCOs. Compl.         2,40. As the Second Circuit has made clear, such

conclusory assertions are insufficient to survive a motion for Judgment on the pleadings.

Therefore, the federal Equal Pay Act claim is dismissed without prejudice.



      2. New York State Equal Pay Act

         The County argues that because it is a "governmental agency" as defined by NYLL §

190(3), it is exempt from the New York State Equal Pay Act claim under NYLL § 194. Def.'s

Br. 9; Def.'s Reply Br. 1. Plaintiffs argue that Nassau County is not a "governmental agency"
because "Nassau County is a municipal government, it cannot also be an agency ofthe same

government pursuant to the provisions ofthe NYLL." Pis.' Br. 5;see also DE 42-3 at 21-22.

       Under Federal Rule of Civil Procedure 17(b),"an entity is suable in federal court only if

it would be suable under the laws ofthe state where it was created." Arciello, 2019 WL

4575145,at *7. NYLL § 194 "prohibits employers from adopting pay disparities on the basis of

sex." Engv. CityofNewYorK^o. 15-CV-1282(DAB),2017 WL 1287569, at *3(S.D.N.Y.

Mar. 29, 2017); see also Hodgson v. City ofNew York, No. 12-CV-1634(HB),2013 WL

840874, at *6(S.D.N.Y. Mar. 7, 2013). However, because NYLL § 190(3) provides that "[t]he

term 'employer' shall not include a governmental agency," courts have held that plaintiffs cannot

bring suit under NYLL § 194 against a governmental agency. Eng,2017 WL 1287569, at *3

(holding that the City of New York is a governmental agency under NYLL § 190(3)); see also

Hodgson,2013 WL 840874, at *6(same).

       In Arciello v. County ofNassau, Judge Spatt analyzed whether the County of Nassau

qualified as a governmental entity under NYLL § 190(3) in the context of a similar claim under

NYLL. 2019 WL 4575145, at *7-8. Plaintiffs there argued that "the County is not an exempt

governmental agency under NYLL § 190(3) because it is not a subdivision of a municipality, it is

the municipality itself." Id. at * 7. Rejecting plaintiffs' argument, Judge Spatt concluded that

"Nassau County is a governmental agency within the meaning of the NYLL." Id.

       Thus, in Arciello, Judge Spatt rejected the precise argument that plaintiffs make here that

the County cannot be a governmental agency because it cannot be a subdivision of itself. ^ Pis.'
Br. 5; of 2019 WL 4575145, at *7. As in Arciello, the County of Nassau is a governmental




^ The Arciello case involved the same plaintiffs' and defendant's counsel as in this case.
                                                6
entity within the meaning of NYLL § 190(3), and thus, plaintiffs' New York State Equal Pay Act

claim under NYLL § 194 must be dismissed with prejudice.^



   3. Leave to Replead

       Both parties seek leave to replead. Plaintiffs seeks leave to replead the complaint in the

event that the complaint does not state a plausible claim for relief. Pis.' Br. 13. Defendant seeks

leave to amend the amended answer to raise affirmative defenses under the federal Equal Pay

Act. Def.'sBr. 16.^

       As Judge Pauley held.

       Leave to amend a pleading shall be "freely give[n]... when justice so requires," Fed. R.
       Civ. P. 15(a), and should not be denied unless:(1)the movant acts in bad faith,(2)the
       amendment sought will be futile,(3)the motion is filed after undue delay, or(4)granting
       leave to amend would prejudice the adverse party, Milanese v. Rust-Oleum Corp., 244
       F.3d 104, 110(2d Cir. 2001)(citing Fowflfw v. Davis, 371 U.S. 178, 182(1962)). The
       decision to grant or deny is within the discretion ofthe district court. Foman,^l\ U.S. at
       182; United States v. Cont'l III. Nat'l Bank & Tr. Co. ofChi., 889 F.2d 1248, 1254(2d
       Cir. 1989).

Ambac Assurance Corp. v. U.S. Bank Nat'l Ass'n. No. 17-CV-2614,2020 WL 42245, at *1

(S.D.N.Y. Jan. 3,2020). The "'permissive standard' of Rule 15 'is consistent with [the Second
Circuit's] strong preference for resolving disputes on the merits." Loreley Financing(Jersey)

No. 3 Ltd. V. Wells Fargo Sec., LLC,797 F.3d 160, 190(2d Cir. 2015). "When a motion to


^ Plaintiffs also argue that because defendant did not previously assert the affirmative defense
that the County is not a governmental agency under NYLL § 190(3), that argument is waived
under Rule 8(c). Pis.' Br. 9. However,as held by Judge Spatt,"a party may raise an affirmative
defense for the first time in a Rule 12(c) motion," and the affirmative defense may even be raised
for the first time as late as the summary judgment stage. Arciello, 2019 WL 4575145, at *4-5.
Here,the affirmative defense is not waived as defendant is entitled to raise it as part ofthe Rule
12(c) motion, and plaintiffs had notice and opportunity to respond to the arguments in the
context ofthis motion. Cf. id. at *5.
 In light ofthe dismissal with prejudice ofthe New York State Equal Pay Act claim, defendant's
request to amend the Amended Answer to add affirmative defenses against NYLL § 194 is moot.
dismiss is granted, the usual practice is to grant leave to amend the complaint." Eliya, Inc. v.

Kohl's Corp., No. CV 15-2123(JFB)(GRB),2016 WL 929266, at *8(E.D.N.Y. Feb. 22, 2016),

report and recommendation adopted, 2016 WL 929321 (E.D.N.Y. Mar. 9, 2016)(citation

omitted).

       Here, the Court grants both parties leave to replead. There is no evidence of bad faith,

undue delay, or prejudice at this early juncture. Furthermore, neither amendment of the

complaint nor the Amended Answer would be futile. See Pis.' Br. 13 (discussing some ofthe

similarities and differences between PCOs and FCTs); Def.'s Br. 16 (seeking to add the

affirmative defense that "any differential in pay between the PCOs and the FCTs is 'based on

any other factor other than sex,' under 29 U.S.C. § 206(d)(l)(iv)). As both parties cite, it is

"entirely contrary to the spirit of the Federal Rules of Civil Procedure for decisions on the merits

to be avoided on the basis of... mere technicalities.... The Rules themselves provide that they

are to be construed 'to secure the just, speedy, and inexpensive determination of every action."

Def.'s Br. 17(quoting Foman v. Davis, 371 U.S. 178, 181-82(1962)); Pis.' Br. 13 (citing

same).^



                                         CONCLUSION


       Based on the foregoing, defendant's motion forjudgment on the pleadings is hereby

GRANTED. The federal Equal Pay Act claim is dismissed without prejudice, and the New York

State Equal Pay Act claim is dismissed with prejudice. Plaintiffs are directed to file its amended




^ The Court notes that several of the named plaintiffs appear to be male. Plaintiffs' counsel
should carefully consider whether male PCOs have standing in this action. Furthermore, it has
been brought to the Court's attention that one named plaintiff may be deceased. The parties shall
take steps under Federal Rule of Civil Procedure 25, if appropriate.
                                                 8
complaint within fourteen (14)days ofthis Memorandum and Order. Defendant is directed to

file a second amended answer within fourteen days(14)after the plaintiffs service of the

amended complaint.



SO ORDERED.



Dated: Central Islip, New York
       February 26,2020                                   /s/ Gary R. Brown
                                                           GARY R. BROWN
                                                           United States District Judge
